Citation Nr: 1316310	
Decision Date: 05/17/13    Archive Date: 05/29/13

DOCKET NO.  06-10 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to an initial evaluation in excess 10 percent for service-connected right hip sprain.  

2. Entitlement to an initial evaluation in excess of 10 percent for service-connected left hip sprain.  

3. Entitlement to a total disability rating for individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran had active military service from December 1977 to December 1978.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Seattle, Washington.  In that decision, the RO granted service connection for left and right hip sprain and assigned each a noncompensable rating under diagnostic code (DC) 5024-5252.  In September 2008, the RO increased the service-connected left and right hip sprain disabilities to 10 percent each, effective August 5, 2008 (the date, at the time, of the last VA examination).  In January 2009, the RO assigned each 10 percent rating back to the date of the claim; as a result, the issues on appeal come to the Board with no staged ratings.  

Further, in October 2012, the RO granted a claim for service connection for left thigh neuropathy.  As there has been no notice of disagreement with this decision, this issue is no longer on appeal.  

An April 2010 RO rating decision shows that a claim for TDIU was denied.  Regardless, the Board finds that under Rice v. Shinseki, 22 Vet. App. 447 (2009), if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then a TDIU claim is part and parcel to the claim for a higher rating.  The Board finds this issue was raised by the claimant and by the July 2012 VA examination report.  As a result, the Board has taken jurisdiction of TDIU as it pertains to the initial increased rating claims on appeal.  

This claim was remanded in July 2009, October 2010 and March 2012.  As explained further below, the Board finds there has been substantial compliance with the remand.  

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  Right hip strain has been manifested by slight limited motion, weakness, fatigue and pain.  

2.  Left hip strain has been manifested by slight limited motion, weakness, fatigue and pain.  

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for right hip sprain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.6, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, DCs 5250-5255 (2012).  

2.  The criteria for a rating in excess of 10 percent for left hip sprain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.6, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, DCs 5250-5255 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by re-adjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran's claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No further notice is needed under VCAA.  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, the statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

The record shows that the appellant has been awarded disability benefits from the Social Security Administration (SSA), which are referenced in the April 2010 RO rating decision on Virtual VA.  These records are not currently associated with the file.  There is no indication, however, that records from SSA are relevant to the initial increased rating claims for right and left hip strain.  Neither the Veteran nor his representative has contended otherwise.  See McGee v. Peake, 511 F.3d 1352, 1357 (Fed. Cir. 2008) (noting that Congress has explicitly defined VA's duty to assist in terms of relevance); see also Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed.Cir.2010) (relevant records for the purpose of § 5103A are those that relate to the disability for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the veteran's claim).  Absent any indication of relevance, VA has no duty to associate the records from SSA in connection with the claims adjudicated in this decision.  

In her March 2006 appeal and in August 2008, the Veteran requested new VA examinations and complained that the last VA examination was inadequate.  Since that time, the Veteran has received three VA examinations.  No further complaints were raised regarding the adequacy of the VA examinations.  The Board finds when considered with the totality of the evidence, the VA examinations are adequate to rate the disabilities on appeal.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board has remanded this claim several times, initially to clarify whether the Veteran was withdrawing the claims; then for an accurate address and updated VA records; and then again for an updated address, updated VA treatment records and a new VA examination.  The Board finds that there has been substantial compliance with the remands because the RO clarified her current address was correct in June 2012, updated VA treatment records were associated with the file in June and April 2012, and the Veteran received a new VA examination in July 2012.  See Stegall v. West, 11 Vet. App. 268 (1998).  

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issue now being decided.  

II.  Legal Criteria and Analysis

The Board does not find that an initial increased rating is warranted for the right and left hip strain disabilities for the time period on appeal.  

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 (2012).  The entire period is considered for the possibility of staged ratings.  Consideration will be given to the possibility of separate ratings for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  

Here, the Board finds the disabilities have remained relative consistent and does not find any staged ratings to be appropriate for either hip during the time period on appeal.  See Hart, 21 Vet. App. at 509-510.  

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practicably be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by diagnostic codes.  38 C.F.R. § 4.27 (2012).  

The Veteran's left and right hip sprain (associated with service-connected tibial stress fracture with patellofemoral pain syndrome of the bilateral knees) are service connected and rated pursuant to DC 5024-5252.  As explained further below, DC 5024 addresses tenosynovitis (which has not been diagnosed) and DC 5252 addresses limitation of flexion.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2012).  

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 (2012).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  Also, functional loss due to pain must be supported by pathology and shown through objective observation.  Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997) (citing 38 C.F.R. § 4.40).  

In determining if a higher rating is warranted based on greater limitation of motion due to pain on use, including use during flare-ups, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2012).  Similarly, painful motion alone does not constitute limited motion for rating under diagnostic codes pertaining to limitation of motion.  Id.  Pain may result in functional loss, however, if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance, as provided in sections 4.40 and 4.45.  Id.  

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to the following considerations:  (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2012).  

The Board must evaluate disabilities under multiple diagnostic codes to determine if there is any basis to increase the assigned rating.  Such evaluations involve consideration of the level of impairment of a veteran's ability to engage in ordinary activities, to include employment, as well as an assessment of the effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2012).  

For the hip and thigh, ankylosis is rated under DC 5250.  Limitation of extension of the thigh is rated under DC 5251; when extension is limited to 5 degrees, the rating is 10 percent.  38 C.F.R. § 4.71a (2012).  

DC 5252 provides a 10 percent rating for limitation of flexion of the thigh to 45 degrees; a 20 percent rating where flexion is limited to 30 degrees; a 30 percent rating where flexion is limited to 20 degrees; and a 40 percent rating where flexion is limited to 10 degrees.  38 C.F.R. § 4.71a, DC 5252 (2012).  Related to that code is DC 5253 which addresses impairment of the thigh.  A 10 percent rating is assigned when there is limitation of rotation of the thigh, and the Veteran cannot toe-out more than 15 degrees, or when there is limitation of adduction of the thigh, and the Veteran cannot cross the legs.  38 C.F.R. § 4.71a, DC 5253 (2012).  When there is limitation of abduction, and motion lost beyond 10 degrees, then a 20 percent rating is assigned.  Id.  

If the hip has become a flail joint, the rating is 80 percent under DC 5254.  Finally, impairment of the femur is rated under DC 5255.  A fracture of the femur may be rated at 60 or 80 percent.  Malunion of the femur is rated as either marked, moderate or slight knee disability (assigned as 30, 20 and 10 percent ratings, respectively).  Normal ranges of motion of the hip are hip flexion from 0 to 125 degrees, and hip abduction from 0 to 45 degrees.  38 C.F.R. § 4.71, Plate II (2012).  

The Board has considered the Veteran's contentions in this appeal.  In her December 2005 notice of disagreement, she stated her hips had the same symptoms except the left hip had some numbness.  As explained above, in October 2012 the RO granted a claim for service connection for left thigh neuropathy and this disability and related symptoms are not before the Board at this time.  In November 2008, the Veteran stated that the 10 percent increased rating she was granted should go back to date of original claim.  In January 2009, the RO assigned the 10 percent back to date of the original claim.  

The evidence shows same month the Veteran filed her claim she went to VA primary care and complained of left hip pain.  She used no assistive devices and was able to stand erect.  She had left hip pain with abduction and rotation over the greater trochanter area and no hip or pelvis pain with rocking.  There was no obvious deformity of the back or hips; range of motion of both hips was full.  An X-ray showed mild bilateral degenerative changes to the hips and pubic symphysis.  In July, another VA record noted hip tenderness to palpation with only minimal discomfort with internal and external rotation.  

Later in July, the Veteran received a VA examination.  She said her functional impairment was limited ability to walk and stand.  Her gait was within normal limits.  She had bilateral hip pain, but the ranges of motion and appearance were normal.  An addendum included a nexus regarding the hips secondary to her service-connected knee disabilities; the diagnosis was bilateral hip sprain.  The range of motion of the hips was not additionally limited by pain, fatigue, weakness lack of endurance or incoordination after repetitive use.  

In August, she submitted a letter from her massage therapist stating that in February 2004, the Veteran started to complain about hip pain.  The therapist helped with stretching and massage in this area.  Also in August 2005, a computed tomography (CT) scan of the pelvis was taken and was normal.  Similarly, a January 2008 X-ray showed the hips were normal.  

In August 2008, the Veteran received another VA examination.  She complained of weakness, stiffness, pain, heat and limping.  Pain was elicited by activity and relieved by rest and medication.  Functional impairment included problems walking, squatting, climbing, and certain sitting positions; she had to change positions or activities.  Posture and gait were normal.  There was tenderness of both hips.  

Range of motion measurements are below; where pain begins is in the parentheses where noted and all measurements began at 0 degrees.  

Range of motion
Right
Left
Flexion
110 (100)/125 degrees
110/125 degrees
Extension
25 (20)/30 degrees
30/30 degrees
Adduction 
25 (20)/25 degrees
25/25 degrees
Abduction
45 (30)/45 degrees
45/45 degrees
External rotation
50 (40)/60 degrees
60/60 degrees
Internal rotation
40 (35)/40 degrees
40/40 degrees

An X-ray of the right hip was normal, but an August 2008 X-ray of the left hip showed a small calcification in association with the superolateral acetabular labral region.  It was noted this might represent early degenerative changes or evidence of a labral abnormality.  

Given the X-ray findings, the examiner stated that the diagnosis was osteoarthritis of the left hip.  Subjective factors for both hips included pain.  Objective factors included tenderness of the hip for the left hip and decreased range of motion for the right hip.  

This examination report contained some confusing statements, including: "Function at pain, complete bed rest."  Also, the Veteran felt it was an inadequate examination and as a result she was given a new examination two months later.  

The October 2008 VA examination report shows the Veteran had weakness, stiffness, giving way, lack of endurance, fatigue and numbness.  She did not have swelling, heat, redness, locking and dislocation.  She reported constant, aching and sharp pain in both hips.  It was brought on by physical activity and was relieved by medication; she was undergoing physical therapy but it was not helping.  She reported problems with doing housework, bending, standing, walking, lifting, running, squatting, stairs, walking on uneven surfaces and inclines, and "weight-bearing."  

Posture and gait were within normal limits.  Examination of the feet did not show signs of abnormal weight-bearing or breakdown, callosities or any unusual shoe wear pattern.  Both hips showed no signs of edema, effusion, weakness, redness heat, subluxation or guarding of movement.  The left hip had tenderness while the right did not.  The range of motion of both hips was as follows: 

Flexion
125/125 degrees
Extension
30/30 degrees
Adduction 
25/25 degrees
Abduction
45/45 degrees
External rotation
60/60 degrees
Internal rotation
40/40 degrees

Neither joint was additionally limited by pain, fatigue, weakness, lack of endurance or incoordination upon repetitive use.  Range of motion was described as normal by the examiner.  Both hip X-rays were described as being within normal limits.  The examiner described the hip strain as being asymptomatic at this time.  Daily activities and occupational activities were unaffected.  An addendum stated the bilateral hip strain was quiescent.  

A January 2009 VA rheumatology record noted her history and that X-rays had essentially been normal for the hips except for a small pinpoint fleck of calcium noted on a left hip X-ray in the lateral labral area that was of no clinical consequence.  This record noted the Veteran's work history and that she was currently on SSA disability.  She lived with her partner and was modestly active, fishing and doing a little yard work.  Generally her joints were unremarkable.  The impression was hip area arthralgias, possibly some mild trochanteric bursitis.  She was advised to stay as active as possible and perform stretching exercises in order to improve her multiple joint issues.  

In July 2009, the Veteran visited the VA emergency room for a back problem; even so, at that time her gait and extremities normal.  No deformity, tenderness, or effusions were noted.  

The same month, the Veteran received a new VA examination.  The history of the disability was noted.  She reported the symptoms of weakness, stiffness, heat, giving way, lack of endurance, locking, fatigability and pain.  She did not experience swelling, redness, deformity, tenderness, drainage, effusion, subluxation or dislocation.  The claimant reported experiencing flare-ups as often as twelve times per day for about an hour.  The flare-ups were precipitated by physical activity and alleviated by rest.  During the flare-ups she experienced difficulty in walking for a prolonged period of time.  

Although she reported that treatment included physical therapy (which was also shown in VA records), she never was hospitalized nor had any surgery for her hips.  She stated her condition had not resulted in any incapacitation.  She reported she could not do household chores.  

Examination revealed posture and gait to be within normal limits.  Leg length from the anterior superior iliac spine to the medial malleolus was 97 centimeters bilaterally.  Examination of the feet did not reveal any signs of abnormal weight bearing or breakdown, callosities or any unusual shoe wear pattern.  For ambulation, she used a cane "once in a while" to help with balance.  She did not require a brace, crutches, corrective shoes, a wheelchair, prosthesis or a walker.  

Neither hip showed any sign of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation or guarding of movement.  The range of motion of both hips was as follows: 

Flexion
125/125 degrees
Extension
30/30 degrees
Adduction 
25/25 degrees
Abduction
45/45 degrees
External rotation
60/60 degrees
Internal rotation
40/40 degrees

Repetitive motion was possible and there was no additional limitation of motion.  Neither joint was additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  Both hip X-rays were normal.  

There is no change in the diagnosis of bilateral hip sprain.  At the time, the condition was active and subjective factors were a history of flare-ups, pain and weakness.  The effect of the condition on the claimant's daily activity was that she could do limited activities and had to rest at times due to pain in the hip area.  

In July 2012, the Veteran received another VA examination of the hips.  She reported hip pain when she sat and walked.  Flare ups happened with increased activity.  For the right hip, flexion was to 95 degrees (with pain at 90) and extension ended at 0 degrees.  For the left hip, flexion was to 90 degrees (with pain at 85 degrees) and extension ended at 0 degrees.  

For both hips, abduction was not lost beyond 10 degrees.  Also for both hips, she could cross her legs and could toe-out more than 15 degrees; rotation and adduction were not limited.  She was able to provide repetitive use testing.  Post-test range of motion was the same for both hips (90 degrees of flexion, no extension).  

Functional loss, impairment, and limitation of motion included less movement than normal, weakened movement, excess fatigue, and pain.  She did not have more movement, incoordination, swelling, deformity, atrophy, instability, disturbance of locomotion or interference with sitting or weight-bearing.  She did not have tenderness to palpation.  Muscle strength testing was slightly reduced.  She had no ankylosis, malunion, nonunion, flail joint, or leg length discrepancy.  The Veteran reported occasionally using a cane and became fatigued using it going more than 100 feet.  X-rays were normal and did not show arthritis.  Functional ability was limited during flare ups when she was using stairs, squatting or walking a lot.  

The Board does not find that an increased rating is warranted for the right or left hip.  The bulk of the evidence shows that an increased rating based on limitation of motion is not met.  Other than this limitation of motion, the ranges of motion measurements findings do not typify findings for an increased rating.  See 38 C.F.R. § 4.71a, DCs 5251-5253.  

As stated, originally the Veteran was rated under the DC for tenosynovitis (a diagnosis not found in the record and perhaps used by analogy) which is rated upon either limitation of motion or degenerative arthritis under DC 5003.  Although some clinicians noted degenerative changes in 2005 and 2008, the Board finds that arthritis was conclusively ruled out later-see, for example, the January 2009 VA rheumatology record and July 2012 X-rays.  

As for impairment of the thigh, the evidence does not show (for either hip) that the Veteran cannot toe out more than 15 degrees, cannot cross her legs or that there is motion lost beyond 10 degrees.  No rating is warranted under DC 5253.  

No ankylosis has been shown (DC 5250).  There is no showing that flexion has been limited to 45 degrees under (DC 5252).  Neither hip has shown to be a "flail joint" (DC 5254).  There has not been shown to be a fracture or malunion of either hip (DC 5255).  

The Board has considered provisions for an increased rating under DeLuca for both hips; the Veteran already is receiving a 10 percent rating for each hip for pain with motion.  An increase is not warranted due to insufficient signs of motion loss, swelling, incoordination, instability, disturbance of locomotion and atrophy.  The Board finds that the most probative evidence establishes that the Veteran's right and left hip sprain disabilities do not objectively produce additional ranges of motion loss due to pain or functional loss necessary to meet the criteria for a rating in excess of 10 percent each.  See Mitchell, 25 Vet. App. at 37.  As a result, the Board finds that sufficient objective findings to warrant an increased rating for either the right or left hip sprain is not warranted.  

For exceptional cases, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be awarded.  38 C.F.R. § 3.321 (b)(1) (2012).  In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe a veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  

Here, the Board has determined that the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology for both hips.  The Veteran complains mostly of pain and limited motion, which are the functional effects that are covered under the rating schedule.  To the extent the Veteran complained of bilateral hip pain and inability to sleep because of it in a June 2008 VA primary care record, this was related to general myalgias and debility by the clinician at the time and weight loss was recommended (see also an October 2008 VA record where sleep problems were related to mental health issues).  Under the circumstances, the Board finds the assigned schedular evaluation to be adequate.  Thun v. Peake, 22 Vet. App. at 115.  


ORDER

An increased rating in excess of 10 percent for right hip strain is denied.  

An increased rating in excess of 10 percent for left hip strain is denied.  


REMAND

In the July 2012 VA sensory examination for the hips, the examiner stated that the Veteran asserted that "pain to bilateral hips/knees is why she cannot work."  As stated, in Rice, 22 Vet. App. 447, 453-54, the Court determined that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, was not a separate claim for benefits, but was an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial increased rating or a regular increased rating.  Rice, 22 Vet. App. at 453-54.  As the claim for TDIU partially involves the initial increased ratings on appeal, this aspect of the claim is bifurcated and remanded.  

The Veteran's service connected disabilities are a combined 80 percent disabling.  See 38 C.F.R. § 4.16(a).  The RO has not adjudicated this matter since 2010 and the VA examinations of record do not appropriately consider the issue of TDIU but instead tend to simply note that the Veteran is not working.  As a result, the Board finds an opinion is needed regarding the Veteran's ability to obtain substantially gainful employment in light of her service-connected disabilities.  Additionally, since the SSA records appear to reference a service-connected disability (the right knee, see April 2010 RO decision), these records should be associated with the file.  

Accordingly, the case is REMANDED for the following action:

1.  Associate the SSA disability records referenced in the April 2010 RO decision and associate them with file.  If unavailable, notify the Veteran and document this fact in the file.  See 38 C.F.R. § 3.159(e) (2012).  

2.  Schedule the Veteran for a VA examination to determine whether she is unable to obtain or retain employment as a result of service-connected disabilities.  The claims file should be made available to the examiner.  

The examiner should comment on any symptomatology shown to be present and due to the service-connected disabilities.  A statement of the Veteran's current service-connected disabilities should be sent with the examination request along with a summary of her work history.  

The examiner should provide an opinion as to whether, without regard to the Veteran's age or impact of any nonservice-connected disability, the Veteran's service-connected disabilities render her unable to secure or follow a substantially gainful occupation.  A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report.  

3.  Adjudicate the claim of entitlement to a TDIU.  If the decision is in any way adverse to the Veteran, provide a supplemental statement of the case (SSOC) to the Veteran and his representative.  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issue remaining on appeal.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


